DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 1-35 of 22 July 2022 are pending and examined on the merits.  The 35 US.C. 102 rejection of 10 May 2022 are overcome due to newly amended variable Ar1 and substituents of the rings.  Since Ar1 cannot be a bond anymore, each 102 rejection is overcome.  Because Ar2 cannot be a heterocyclic ring, Kim is overcome under 35 U.S.C. 102.  For the same reason as Kim, the 35 U.S.C. 103 rejection under Zeng is overcome.  The 35 U.S.C. 103 rejection under Kim is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a compound without variable Ar1.  There is insufficient antecedent basis for this limitation in the claim because a compound of formula (1) requires variable Ar1 to be present between the rings with variables Y1-Y3.  In claim 15 Ar1 is not present.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Newly amended claims 1, 2, 4, 12-14, 16, 23-25, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (WO 2014054912, published 10 April 2014).
Determining the scope and contents of the prior art
Kim describes compound H-205 (page 13).  In compound H-205, the following definitions apply: X1 is S; Y1-Y3 are each N; Ar1 is a phenylene group; Ar2 is phenyl substituted by a carbazole ring substituted with a phenyl ring; Ar3 is a bond, and Ar4 is a phenyl group.  Organic light-emitting devices (OLEDs) are described (page 14, paragraph [94] to page 15, paragraph [97]; page 40, paragraph [326] to page 44, paragraph [376]).  By comparison with compound H-122 (page 10), Kim shows that the point of attachment to a benzothiophene or benzofuran ring can be varied.  Even with variance, the compound can still function in an OLED.  Additionally formula (1) (page 3, paragraphs [15][23]) shows the point of attachment to ring can be varied.  

    PNG
    media_image1.png
    255
    338
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    104
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    178
    145
    media_image3.png
    Greyscale


Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, a ring with variables Y1-Y3 is attached to the 4-position of a dibenzothiophene ring.  In the prior art, a ring with variables Y1-Y3 is attached to the 3-position of a dibenzothiophene ring.
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of changing the point of attachment of the 6-membered ring is present because Kim shows that the bond to the tricyclic ring can be varied.  Additionally, a comparison of two similar compounds shows how this change can be done.  Kim describes that both compounds, H-122 and H-205, are expected to function in an OLED.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Response to Arguments
This rejection is maintained because Kim shows that the point of attachment can be varied and there is an expectation that the compound can function in an OLED.  The formula shown by applicants in their remarks shows that the point of attachment can be varied (page 3, paragraphs [15]-[23] of Kim).  
Improper Markush Group
Claims 1-35 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of formula (1) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no single structural similarity due to the multiple possibilities for variables Y1-Y3 and Ar1-AR4.  Ar1 is four different groups.  Ar3 is five different groups.  Ar2 and Ar4 each represent four different groups.  There are many combinations among all of these variables with 5 or 6 same or different ring systems minimally, depending on the substituents.  Depending on which of variables Y1-Y3 are N, the point of attachment of the dibenzothiophene or dibenzofuran ring can change.  The common utility is use in an OLED (page 1, paragraph [0005]).  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Conclusion
Claims 1-35 are not allowable presently.
Claims 3, 11, 17, 18, 20, and 22 appear free of the prior art when variables Y1-Y3 are each N and no ring is formed between Ar1 and Ar2 and Ar3 and Ar4.  
The following is a statement of reasons for the indication of allowable subject matter:  LEE (US 20150171340, published 18 June 2015) describes compound 659 (page 117).  This compound neither anticipate nor renders obvious a compound of examined claim 3 or 11 because Ar1 is a bond not an unsubstituted phenylene ring.   

    PNG
    media_image4.png
    188
    343
    media_image4.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699